Citation Nr: 1634289	
Decision Date: 08/31/16    Archive Date: 09/06/16

DOCKET NO.  14-22 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a left foot condition.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to March 1951. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a left foot disorder.  The Board finds, however, that additional development must be undertaken prior to adjudication of this claim.  

The Veteran's Report of Medical Examination upon induction into service is not available.  However, in March 1951, less than one month after the Veteran entered active duty service, the Veteran signed a "Waiver of Right to a Full and Fair Hearing" indicating that he was afflicted with a posttraumatic cicatrix of the skin, left ankle, which existed prior to his initial entry into service.  A Report of the Medical Board dated in March 1951 indicated that the Veteran was admitted to the sick list after only 15 days of service on March 5, 1951, due to pain, stiffness, and swelling of the left lower leg.  The Report of the Medical Board also indicated that the Veteran reported sustaining a compound fracture to the lower end of his left tibia during a logging accident at the age of 15, and that approximately 3 months after the injury he was found to have acute osteomyelitis in the region of the fracture and there was continuous drainage for the next 8 months.  Physical examination revealed one plus edema of the medial surface of the left ankle, while X-ray examination of the left ankle revealed that the lower end of the tibia was somewhat irregular and slightly enlarged.  The Veteran was found to be unfit for service and honorably discharged in March 1951.

The Veteran is currently diagnosed as having contractures of the ankle and foot joints as well as hammer toe deformities of the left foot.  

In August 2015, a VA medical opinion was obtained without a physical examination of the Veteran.  After a review of the Veteran's records, the VA physician opined that, "The claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness."  The examiner explained that the development of chronic osteomyelitis from acute osteomyelitis was part of the natural progression of the illness, and that the Veteran's history of chronic drainage and repeated ulcerations and drainage showed that he had already developed chronic osteomyelitis prior to service.  The examiner additionally indicated that the March 1951 X-ray reading cannot be interpreted to mean that chronic infection was not present because X-rays are not sensitive enough to decide this.  However, in response to the RO's instruction to "express the degree of certainty with which aggravation may be ruled in or ruled out and provide rationale," the VA examiner  indicated that she had not seen that language before and was not sure what the RO was intending to ask.  Rather, the VA physician indicated she was "sure that statistically it is much more likely than not that the veteran had chronic osteomyelitis developing prior to service, and that it is much more likely than not that the infection recurrence is part of the natural progression."

Crucially, however, when addressing the issue of entitlement to service connection for a preexisting disability, the correct legal standard to apply is whether there is clear and unmistakable evidence that the preexisting disability did not undergo a worsening in service to a permanent degree beyond that which would be due to the natural progression of the disability.  

Therefore, as the August 2015 VA opinion used the incorrect "more likely than not" standard, the Board finds that the case must be remanded to obtain a new opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (once VA undertakes to provide a VA examination, it must ensure that the examination is adequate).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by an appropriate medical professional to address the nature and etiology of his diagnosed disabilities of the left foot.  The record must be made available to the examiner in conjunction with the examination.  

Based on the results of the examination and the review of the evidence of record, the examiner is asked to identify all left foot disabilities present during the period of the claim.

With respect to each such disability, the physician must provide an opinion as to whether there is clear and unmistakable evidence that any diagnosed disorder preexisted the Veteran's period of active duty service.  If a foot disorder is found to have preexisted military service, then the examiner must state the specific evidence upon which the finding was made.  The examiner must then provide an opinion as to whether there is clear and unmistakable evidence that the Veteran's military service did not aggravate the preexisting foot disorder beyond the normal progression of the disease, and if so, the examiner must state the specific evidence upon which the finding is based.  

If the examiner finds that the Veteran did not have a foot disability that preexisted military service, then the examiner must provide an opinion as to whether any foot disability diagnosed during the period of the claim is related to his period of military service.

A complete rationale must be provided for any opinion offered.

2.  Following completion of the above, readjudicate the claim on appeal based on all of the evidence of record.  If the benefit sought on appeal remains denied, then issue the Veteran a supplemental statement of the case and afford him the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




